[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT #138
In this action based upon legal malpractice, the defendant has moved for summary judgment on the ground that the plaintiffs will be unable to prove their claim because they are precluded from disclosing an expert witness under Practice Book 220(d). In the course of arguing the motion at short calendar, the attorneys for both sides admitted that the case has been assigned for trial.
On October 1, 1992, Practice Book 379 was amended, and now states in relevant part that "any party may move for a summary judgment at any time, except that the party must obtain the court's permission to file a motion for summary judgment after the case has been placed on the assignment list or has been assigned for trial." Practice Book 379. The defendant has not obtained the court's permission to file this motion. Therefore, the motion for summary judgment is not properly before the court.
BALLEN, JUDGE CT Page 3394